DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     SALVATORE JOHN RUSSO,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-2460

                          [October 18, 2018]

   Appeal of order denying 3.801 motion from the Circuit Court for the
Nineteenth Judicial Circuit, Martin County; Lawrence M. Mirman, Judge;
L.T. Case No. 432015CF000767AXMX.

  Salvatore John Russo, Stuart, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.